       Case 3:14-cv-00853-RDM Document 629 Filed 07/30/21 Page 1 of 2




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBRICK WASHROOM EQUIPMENT,
INC.,
                                         : CIVIL ACTION NO. 3:14-CV-853
             Plaintiff,                  : (JUDGE MARIANI)

             V.


SCRANTON PRODUCTS, INC.,

             Defendant.


                                        ORDER


      AND NOW, THIS       °7Jo ¼ DAY OF JULY 2021, for the reasons set forth in the
simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERED THAT:

   1. Scranton Products, lnc.'s Motion for Judgment on the Pleadings on Bobrick

      Washroom Equipment, lnc.'s Amended Second Motion to Enforce Settlement

      Agreement (Doc. 564) is DENIED;

   2. Scranton Products, lnc.'s Motion for Leave to File Amended Responses to the First

      and Second Motions to Enforce (Doc. 598) is DENIED;

   3. Scranton Products, lnc.'s Motion for Summary Judgment (Doc. 599) is DENIED;

   4. Scranton Products, lnc.'s Motion to Stay Discovery Pending Resolution of Its Motion

      for Summary Judgment (Doc. 603) is DEEMED MOOT;
   Case 3:14-cv-00853-RDM Document 629 Filed 07/30/21 Page 2 of 2




5. Bobrick Washroom Equipment, lnc.'s Motion to Strike Scranton Products, lnc.'s (1)

   Motion for Summary Judgment and (2) Motion to Stay Discovery (Doc. 615) is

   DEEMED MOOT;

6. Scranton Products, lnc.'s Motion to Add Exhibits Reflecting Redline of Changes

   Made to Scranton's Motion for Leave to File Amended Responses (Doc. 617) is

   DEEMED MOOT;

7. Bobrick Washroom Equipment, lnc.'s Motion for an Extension of Time to Respond to

   Scranton Products, lnc.'s (1) Motion for Summary Judgment and (2) Motion to

   Amend Responses (Doc. 618) is DEEMED MOOT
